                                      IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                              STATESVILLE DIVISION
                                     CIVIL ACTION NO. 5:20-MD-02947-KDB-DSC


                IN RE: LOWE’S COMPANIES INC.                     )
                FAIR LABOR STANDARDS ACT                         )               ORDER
                (FLSA) AND WAGE AND HOUR                         )
                LITIGATION,                                      )
                                                                 )



                         THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

               Affidavit [for Jesse L. Young]” (document #43) filed July 27, 2021. For the reasons set forth

               therein, the Motion will be granted.


                         The Clerk is directed to send copies of this Order to counsel for the parties and to the

               Honorable Kenneth D. Bell.


                         SO ORDERED.


Signed: July 27, 2021




                        Case 5:20-md-02947-KDB-DSC Document 44 Filed 07/27/21 Page 1 of 1
